     Case 1:19-cr-00195-DAD-BAM Document 52 Filed 09/09/20 Page 1 of 5

 1   TORRES | TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
     Bakersfield, CA 93301
 3   Phn: (661)326-0857
     Fax: (661)326-0936
 4   Email: dtorres@lawtorres.com

 5
 6   ATTORNEY FOR Defendant,
     MIGUEL VAQUERA, JR.
 7
 8
 9                                  UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                              ******

12   UNITED STATES OF AMERICA,                         Case No.: 1:19-CR-00195 DAD-BAM
13                   Plaintiff,
14                                                     STIPULATION AND ORDER TO
                                                       CONTINUE STATUS CONFERENCE
15           v.
16
                                                       Date: September 14, 2020
17   ROMEL PINEDA, MIGUEL VAQUERA, Jr.                 Time: 1:00 p.m.
     AND ELVIS ZELAYA                                  Courtroom: 8
18              Defendant.
19
20   TO:     THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
             ATTORNEY:
21
22           This case is set for status conference on September 14, 2020. On May 13, 2020, this Court
23   issued General Order 618, supplementing prior orders issued on March 12, 17, 18, 30, and April
24   17, 2020, addressing COVID-19 and attendant public health advisories. This court declared a
25   judicial emergency on April 9, 2020, pursuant to 18 U.S.C. § 3174, and the Ninth Circuit Judicial
26   Council’s Order of April 16, 2020, continuing this court’s judicial emergency for an additional
27   one-year period and suspending the time limits of 18 U.S.C. § 3161(c) until May 2, 2021.
28           Although the General Orders address the district-wide health concern, the Supreme Court
     has emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
                                                       1
                            STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                      CASE NO.: 1:19-CR-00195-DAD-BAM
     Case 1:19-cr-00195-DAD-BAM Document 52 Filed 09/09/20 Page 2 of 5

 1   open-endedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular
 2   case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there
 3   can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot
 4   be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir.
 5   2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit
 6   findings on the record “either orally or in writing”).
 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both
 8   mandatory and inexcusable—the General Order requires specific supplementation. Ends-of-
 9   justice continuances are excludable only if “the judge granted such continuance on the basis of
10   his findings that the ends of justice served by taking such action outweigh the best interest of the
11   public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period
12   is excludable unless “the court sets forth, in the record of the case, either orally or in writing, its
13   reason or finding that the ends of justice served by the granting of such continuance outweigh
14   the best interests of the public and the defendant in a speedy trial.” Id.
15           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local
16   Code T4). Although the Speedy Trial Act does not directly address continuances stemming from
17   pandemics, natural disasters, or other emergencies, this Court has discretion to order a
18   continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week ends-
19   of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764
20   (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.
21   Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing
22   Furlow to exclude time following the September 11, 2001, terrorist attacks and the resultant
23   public emergency). The coronavirus is posing a similar, albeit more enduring, barrier to the
24   prompt proceedings mandated by the statutory rules.
25           In light of the societal context created by the foregoing, this Court should consider the
26   following case-specific facts in finding excludable delay appropriate in this particular case
27   under the ends-of-justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court
28   should designate a new date for the status conference. United States v. Lewis, 611 F.3d 1172,
     1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically limited in time”).
                                                       2
                            STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                      CASE NO.: 1:19-CR-00195-DAD-BAM
     Case 1:19-cr-00195-DAD-BAM Document 52 Filed 09/09/20 Page 3 of 5

 1                                             STIPULATION
 2           Plaintiff United States of America, by and through its counsel of record, and defendants,
 3   by and through their counsel of record, hereby stipulate as follows:
 4           1.     By previous order, this matter was set for status conference on September 14,
 5   2020.
 6           2.     By this stipulation, the parties now move to continue the status conference until
 7   December 7, 2020, and to exclude time between September 14, 2020 and December 7, 2020
 8   under Local Code T4.
 9           3.     The parties agree and stipulate, and request that the Court find the following:
10                  a)       The government has produced all discovery associated with this case
11           including investigative reports and other documents. Said discovery has been either
12           produced directly to counsel and/or made available for inspection and copying.
13                  b)       Counsel for defendant’s desire additional time to consult with their
14           respective clients regarding the current charges, to conduct investigation and research
15           related to the charges, to review the discovery and forthcoming supplemental discovery,
16           to discuss potential resolutions with their respective clients, to prepare any necessary
17           pretrial motions, and to otherwise prepare for trial, if necessary.
18                  c)       The parties believe that failure to grant the above-requested continuance
19           would deny them reasonable time necessary for effective preparation, considering the
20           exercise of due diligence.
21                  d)       All parties agree to the continuance.
22                  e)       In addition to the public health concerns cited by General Orders 611
23           through 618 and presented by the evolving COVID-19 pandemic, an ends-of-justice delay
24           is particularly apt in this case because:
25                           (i) The status conference involves individuals with high-risk factors, such
26                  as age, and medical conditions.
27                           (ii) Counsel or other relevant individuals have been encouraged to
28                  telework and minimize personal contact to the greatest extent possible. It will be
                    difficult to avoid personal contact should the status conference proceed.
                                                       3
                            STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                      CASE NO.: 1:19-CR-00195-DAD-BAM
     Case 1:19-cr-00195-DAD-BAM Document 52 Filed 09/09/20 Page 4 of 5

 1                  f)        Based on the above-stated findings, the ends of justice served by
 2          continuing the case as requested outweigh the interest of the public and the defendant in
 3          a speedy trial within as prescribed by the Speedy Trial Act.
 4                  g)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
 5          § 3161, et seq., within which trial must commence, the time period of September 14, 2020
 6          to December 7, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§
 7          3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by
 8          the Court at the parties’ request on the basis of the Court’s finding that the ends of justice
 9          served by taking such action outweigh the best interest of the public and the defendant in
10          a speedy trial.
11          4.      Nothing in this stipulation and order shall preclude a finding that other provisions
12   of the Speedy Trial Act dictate that additional time periods are excludable from the period within
13   which a trial must commence.
14          IT IS SO STIPULATED.
15                                                Respectfully submitted,
16    DATED:      September 4, 2020               /s/David A. Torres
17                                                Attorney for Defendant Miguel Vaquera, Jr.

18
19
      DATED:      May 15, 2020              By: /s/ Anthony P. Capozzi
20                                              ANTHONY P. CAPOZZI
                                                Attorney for Defendant ROMAL PINEDA
21
22
23
      DATED:      May 15, 2020              By: /s/ Richard A. Beshwate
24                                              RICHARD A. BESHWATE
                                                Attorney for Defendant ELVIS ZALAYA
25
26
27    DATED:      May 15, 2020              By: /s/ Melanie L. Alsworth
28                                              MELANIE L. ALSWORTH
                                                Assistant United States Attorney

                                                         4
                              STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                        CASE NO.: 1:19-CR-00195-DAD-BAM
     Case 1:19-cr-00195-DAD-BAM Document 52 Filed 09/09/20 Page 5 of 5

 1
 2                                              ORDER

 3          IT IS SO ORDERED that the Status Conference is continued from September 14, 2020

 4   to November 23, 2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time

 5   is excluded pursuant to 18 U.S.C. § 3161(c) and (h)(7)(A), B(iv).

 6   IT IS SO ORDERED.

 7      Dated:    September 9, 2020                          /s/ Barbara   A. McAuliffe   _
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     5
                          STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                    CASE NO.: 1:19-CR-00195-DAD-BAM
